EX-99.906 CERT SECTION 906 CERTIFICATIONS Mark Spina, President and Chief Executive Officer, and Mark E. Swanson, Treasurer, ChiefAccounting Officer and Chief Financial Officer of Russell Investment Company, aMassachusetts Business Trust (the “Registrant”), each certify that to the best of his knowledge: 1. The Registrant’s periodic report on Form N-CSR for the period ended April 30, 2017 (the“Form N-CSR”) fully complies with the requirements of Section 13(a) or Section 15(d) ofthe Securities Exchange Act of 1934, as amended, as applicable; and2. The information contained in the Form N-CSR fairly presents, in all material respects, thefinancial condition and results of operations of the Registrant. A signed original of this written statement required by Section 906 has been provided toRussell Investment Company and will be retained by Russell Investment Company and furnishedto the Securities and Exchange Commission or its staff upon request. President and Chief Executive Officer, Treasurer, Chief Accounting Officer Russell Investment Company and Chief Financial Officer, Russell Investment Company /s/ Mark Spina /s/ Mark E. Swanson Mark Spina Mark E. Swanson Date: September 26, 2017 Date: September 26, 2017
